           Case 1:15-cv-09307-JGK Document 151 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JEFFRY ZICCARELLI,                                                    :
                                                                      :
                              Plaintiff,                              :
                                                                      :
                    -against-                                         :            ORDER
                                                                      :     15 CV 9307 (JGK) (KNF)
NYU HOSPITALS CENTER a/k/a NYU                                        :
LANGONE MEDICAL CENTER, et al.,                                       :
                                                                      :
                              Defendants.                             :
------------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         IT IS HEREBY ORDERED that a settlement conference shall be held in the above-captioned

action on May 27, 2020 at 10:30 a.m. The conference shall be held by telephone. The parties are

directed to call (888) 557-8511 and, thereafter, enter access code 4862532. The parties are also

directed to review and comply with the undersigned’s Procedures Applicable to Cases Referred for

Settlement, which may be found on the Court’s website. As set forth in the procedures, no later than

3 days before the conference the parties must provide Judge Fox: (1) a pre-conference letter; and (2)

a completed attendance form. These submissions shall be made via e-mail to

laura_midwood@nysd.uscourts.gov.

         Additionally, at least seven days prior to the settlement conference, the parties must confer to

engage in good-faith settlement negotiations. Should the parties resolve the litigation prior to the

conference date, they must notify the undersigned, in writing.

Dated: New York, New York                                           SO ORDERED:
       May 11, 2020
